*499VOTO CONCURRENTE DEL JUEZ DE APELACIONES SR. CORDERO — 95 DTA 132
San Juan, Puerto Rico, a 29 de junio de 1995
El propósito primordial de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. See. 3118 et seq. es darle al obrero despedido un proceso rápido, y sumario para él reclamar cualquier salario o beneficio indebidamente retenido por el patrono y asegurarse de una pronta decisión. Sierra v. Tribunal Superior, 81 D.P.R. 554, 564-565 (1959).  La Asamblea Legislativa estableció un procedimiento sumario, rápido y sencillo, "para reglamentar las reclamaciones de salarios”. (Enfasis mío.) Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689, 690 (1965). El proceso sumario es constitucionalmente válido porque, entre otras cosas, el patrono no necesita solicitar del empleado información sobre los salarios pagados ya que dicho patrono, bajo ley, está obligado a mantener en su poder esa información; Dorado Beach Corp. v. Tribunal Superior, 92 D.P.R. 610, (1965), pero si existe una controversia bonafide entre el empleado y el patrono donde el patrono verdaderamente no tiene la información a su alcance, entonces;
"...la prohibición de utilizar los medios de descubrimiento de prueba resultaría discriminatorio y [constitucionalmente] de dudosa validez." Id., págs. 618-619.
En el presente caso, el abogado de la parte querellante claramente busca una indebida ventaja mediante el claro abuso de los procedimientos. En vez de acelerar los procedimientos, el querellante los demora usando la táctica de enmendar sus alegaciones sin notificar al querellado, al mismo tiempo que solicita la anotación de rebeldía y pide se dicte sentencia en rebeldía a base de la querella enmendada. 
En la querella original no hace los cómputos de la cantidad de salarios que reclama y hace una alegación de $75,000.00 de daños y perjuicios, por "ansiedad, insomnio y profundos dolores y angustias...." Luego, mediante su "Moción Suplementando...", el querellante reclama $149,136.00 por salarios "hasta diez años" atrasados incluyendo la penalidad, pide compensación adicional de $318,561.12 más la restitución por la alegada violación a las Leyes del Trabajo (29 L.P.R.A. sec. 194a), reclama daños y perjuicios por una "cantidad no menor de $75,000.00", pide intereses al 9.5% anual y honorarios de abogados equivalentes al 30% del total de la sentencia. Por supuesto, esta querella enmendada no fue notificada al patrono, pero aún así, el querellante insiste en que se dicte sentencia en rebeldía a base de las nuevas alegaciones que añade.
Bajo la Regla 67.1, Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III, era necesario notificar al querellado de la querella enmendada. Esto es así porque el querellante solicita en su "suplemento" remedios nuevos y adicionales. Como dijimos, el querellante no notificó la enmienda a la parte querellada. Sin embargo, pretende se dicte sentencia en contra de los querellados a base de las reclamaciones nuevas y adicionales hechas en la querella enmendada, contrario a las disposiciones de la Regla 43.6, Reglas de Procedimiento Civil de 1979. Inducir a error al tribunal en esa forma es una táctica censurable.
Un tribunal tiene poder inherente para tramitar reclamaciones de salarios por la vía ordinaria cuando se hacen alegaciones de daños y perjuicios, o se hacen reclamaciones donde la información no es de fácil acceso al querellado.  En este caso, por ejemplo, no sólo se hacen las reclamaciones de daños morales, sino que también se hacen reclamaciones de "horas extras" que retroceden por más de diez años. No deben ser muchos los patronos que guardan copia de los pagos de salarios a sus ex-empleados por diez (10) años. Eliminarle *500mediante ley el derecho de investigación y descubrimiento de prueba a un patrono cuando éste no tiene la información para defenderse a su alcance, resultaría en una ley "discriminatoria y de dudosa validez". Dorado Beach Corp. v. Tribunal Superior, supra, pág. 618-619.
La "dudosa validez" no se cura dándole oportunidad a una parte para hacer preguntas a la parte adversa y a sus testigos durante el juicio. Aunque en Hollywood Perry Mason gana todos sus casos haciéndole preguntas durante el juicio a los testigos adversos, en la vida real los que hemos litigado extensamente sabemos que para poder correcta y eficientemente representar a un cliente, es indispensable hacer un descubrimiento de prueba y una preparación extensa de la materia antes del juicio. De lo contrario, un abogado, por bueno que sea, no tendrá el conocimiento de la materia ni la preparación adecuada para realizar efectivos contrainterrogatorios durante el juicio de peritos y testigos adversos bien preparados. Como dijo el distinguido jurista, Juez Lino J. Saldaña, en un caso que también trataba de salarios, Sierra v. Tribunal Superior, supra, pág. 560:
"La experiencia demuestra que un sistema liberal de descubrimiento de pruebas antes del juicio facilita la tramitación de los pleitos y evita los inconvenientes, sorpresas e injusticias que surgen cuando las partes ignoran hasta el día de la vista las cuestiones y los hechos que en realidad son objeto del litigio". (Enfasis mío.)
Lo que busca el abogado del querellante en éste y en los otros casos citados en la opinión de este panel, es que este Tribunal apoye el que se cometa una injusticia en contra del patrono mediante el indebido uso de los procedimientos. Obviamente, no se puede permitir tal abuso. En este sentido me uno a todo lo dicho por el Juez Amadeo Murga en su voto particular en el caso de López Torres v. Banco Del Comercio de P.R., ante este Tribunal, Caso KLCE-95-00333, Resolución emitida el 7 de junio de 1995.
Es de pensar que la ventaja que se le da al obrero despedido mediante el uso del proceso sumario, es para que éste cobre rápidamente después de su despido los salarios indebidamente retenidos por su patrono. En este caso, dicho escenario tampoco se da, ya que el alegado despido ocurrió el 19 de agosto de 1988, y se radicó la querella sobre salarios el 19 de enero de 1995, o sea, a los casi seis años y medio luego del despido. Siendo esto así, ¿cuál es el apuro que tiene ahora el querellante que insiste en eliminarle defensas válidas al patrono mediante el indebido uso de los procedimientos?
Debemos recordar que aún en casos de salarios la regla general es que una buena defensa, como lo es la defensa de prescripción, debe siempre inclinar la balanza a favor de una vista en los méritos; Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 506-507 (1982), citando a J.R.T. v. Missy Mfg. Corp., 99 D.P.R. 805, (1971), y que todo proceso adjudicativo debe perseguir la búsqueda de la verdad y hacer justicia a las partes. Berrios v. U.P.R., 116 D.P.R. 88, 94 (1985); J.R.T. v. Aut. de Comunicaciones, 110 D.P.R. 879, 884 (1981). Estas normas no han sido revocadas por nuestro Tribunal Supremo, a pesar de lo dicho en Mercado Cintrón v. Zeta Communications, _ D.P.R. _ (1994), 94 J.T.S. 50.
Finalmente, como he dicho, el espíritu de la Ley Núm. 2 de 17 de octubre de 1961 es darle un remedio rápido al obrero que han despedido sin pagarle sus debidos salarios. Sin embargo, estimo que una querella en la cual se reclaman daños morales, no tiene que tramitarse mediante el procedimiento sumario que establece la Ley Núm. 2 de 17 de octubre de 1961.
Del historial de la ley surge que la Asamblea Legislativa no tuvo el propósito de que este procedimiento sumario se utilizara en casos de daños y perjuicios donde se hacen alegaciones sobre cuya información el patrono no tiene control y necesita utilizar los mecanismos de *501descubrimiento de prueba para defenderse apropiadamente.
CHARLES A.CORDERO
JUEZ DE APELACIONES